DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on October 15, 2020.  These drawings are considered acceptable by Examiner. 
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushiro et al., (U.S. Pub. No. 2014/0029292).
Regarding Claim 1, Mizushiro et al., teaches a line lighting device (1, “linear lighting device,” ¶ [0066]-[0070]; see at least Figs. 11-12) comprising: a light emitting unit that includes a light emitter emitting light (3, “a light source”); 5a light guide rod (2, “an elongated light guide”) formed in a rod-like shape that transmits the light emitted by the light emitting unit (of 3) and guides the light in a longitudinal direction thereof (Fig. 12C); and a case (4, “case”) formed in a rod-like shape that includes a case main body (body of 4) being partially opened when viewed from a longitudinal direction thereof and receiving the light guide rod therein (partially opened to expose 23, “emitting surface,” ¶ [0128], as clearly depicted in Figs. 18C & 18D), 10wherein the light guide rod (2) has a first end (1st end of 2) which is one end in the longitudinal direction thereof, and the light emitting unit (of 3) is installed to the light guide rod (2) and the case (4) by rotating the light emitting unit (of 3) by a predetermined angle with respect to the light guide rod and the 15case (“the light guide 2 is rotated by about 45 degrees with respect to the longitudinal direction of the light source 3, and that both side surfaces and the bottom surface of the case 4, which together have a U-shaped section so as to accommodate the light guide 2, and the screw fixing rib that is attached to the vehicle interior panel 5 do not protrude beyond the outer shape of the light source 3 as viewed in the longitudinal direction of the linear lighting device,” ¶ [0118]), while maintaining a state where (i) the first end of the light guide rod (2) is opposed to the light emitter of the light 
Examiner notes that the claimed subject matter is directed to the operation/use of the device, therefore the claim recitation(s) “when viewed from a longitudinal direction thereof” has not been afforded patentable weight.  In a claim to a device, only structural limitations are granted patentable weight and the phrase, recitations directed to the operation/using of the device (e.g., when device is in use/application), do not affect the structure of the device and therefore has no bearing on the construction of the final product.
For purposes of expediting prosecution, Examiner suggests modifying “when viewed from a longitudinal direction thereof” to – in a longitudinal direction thereof --. 
Regarding Claim 202, Mizushiro et al., teaches the line lighting device according to claim 1, wherein the case main body (of 4) has a first end (1st end of 4) which is one end in the longitudinal direction thereof and a second end (2nd end of 4) which is another end in the longitudinal direction thereof and the case (4) is formed in at least one of a first mode, a second mode and a third mode, the first mode being a mode in which (i) the case (4) is provided with a rib (44, “protruding portion” [Wingdings font/0xE0] of case, 4, ¶ [0085]) protruding 25from an outer periphery of the case main body (of 4) and extending in the longitudinal direction of the case main body (of 4), and (ii) a protrusion amount of the rib from the case main body at a side of the first end of the case main body is larger than a protrusion amount of the rib from the case main body at a side of the second end of the case main body, the second mode being a mode in which (i) the case is provided with a 
Regarding Claim 3, Mizushiro et al., teaches the line lighting device according to claim 2, wherein in the first mode, the protrusion amount of the rib increases stepwise (44 [Wingdings font/0xE0] in a stepwise pattern, Fig. 3) from the second end of the case main body to the first end of the case main body, in the second mode, the thickness of the rib increases stepwise (44 [Wingdings font/0xE0] in a stepwise pattern, Fig. 3) from the second end 15of the case main body to the first end of the case main body and in the third mode, the wall thickness of the case main body increases stepwise (44 [Wingdings font/0xE0] in a stepwise pattern, Fig. 3) from the second end of the case main body to the first end of the case main body.  
Regarding Claim 4, Mizushiro et al., teaches the line lighting unit according to claim 2, wherein 20the case main body (of 4) is provided with a locking part (45, “fixing portion” or 41, “wall” or 43, “wall”) used for installing the case (4) to a case installation body (body of 4), at the outer periphery thereof, in the first mode, the locking part is provided at a position where the protrusion amount of the rib is relatively large (position of 41), and in the second mode the locking part is provided at a position where the thickness of 25the rib is relatively large (position of 41).  
rotated by about 45 degrees with respect to the longitudinal direction of the light source 3, and that both side surfaces and the bottom surface of the case 4, which together have a U-shaped section so as to accommodate the light guide 2, and the screw fixing rib that is attached to the vehicle interior panel 5 do not protrude beyond the outer shape of the light source 3 as viewed in the longitudinal direction of the linear lighting device,” ¶ [0118]).  
Regarding Claim 6, Mizushiro et al., teaches the line lighting device according to claim 5, wherein at least one of the light emitting housing body part of the light emitting unit housing and the light emitting unit holding part of the case (4) is provided with a protrusion part (41, 42, Fig. 8), and in a state where an installation of the light emitting 
Regarding Claim 7, Mizushiro et al., teaches the line lighting device according to claim 5, wherein the rotation of the light emitting unit (of 3) is performed around a rotational axis passing 25through a center of the end surface of the first end of the light guide rod (2) (“the light guide 2 is rotated by about 45 degrees with respect to the longitudinal direction of the light source 3, and that both side surfaces and the bottom surface of the case 4, which together have a U-shaped section so as to accommodate the light guide 2, and the screw fixing rib that is attached to the vehicle interior panel 5 do not protrude beyond the outer shape of the light source 3 as viewed in the longitudinal direction of the linear lighting device,” ¶ [0118]) and a center of the light emitting surface of the light emitter of the light emitting unit (of 3), and in a state where the light emitting unit is installed to the case (within 47 of case 4), the light emitting unit holding part (41, 42) extends in a direction orthogonal to the rotational axis.  
Regarding Claim 8, Mizushiro et al., teaches a line lighting device (1, “linear lighting device,” ¶ [0066]-[0070]; see at least Figs. 11-12) comprising: a light emitting unit that emits light (3, “a light source”); 5a light guide rod (2, “an elongated light guide”) formed in a rod-like shape that transmits the light emitted by the light emitting unit and guides the light in a longitudinal direction thereof; and a case (4, “case”) formed in a rod-like shape that includes a case main body (of 4) being partially opened (partially opened to expose 23, “emitting surface,” ¶ [0128], as clearly depicted in Figs. 18C & 18D) when viewed from a longitudinal direction thereof and receiving the light guide rod (2) therein, 10wherein the case (4) has a first end (1st end of 4) which is one end in a nd end of 4) which is another end in the longitudinal direction thereof, a value of a cross-sectional secondary moment of the case main body at a side of the first end of the case is larger than a value of the cross-sectional secondary moment of the case main body at a side of the second end of the case (at least a partial portion of the 1st end of 4 includes a region that is indeed larger/thicker than a partial portion of the a region within the 2nd end, thereby yielding a  value of a cross-sectional secondary moment of the case main body at a side of the first end of the case is larger than a value of the cross-sectional secondary moment of the case main body at a side of the second end of the case, for example, the cross section of region 41,42 is greater than the cross section of region 45 of the case 4), and 15the cross-sectional secondary moment is a cross-sectional secondary moment of a plane which is orthogonal to the longitudinal direction of the case (as clearly depicted in Fig. 11).
Examiner notes that the claimed subject matter is directed to the operation/use of the device, therefore the claim recitation(s) “when viewed from a longitudinal direction thereof” has not been afforded patentable weight.  In a claim to a device, only structural limitations are granted patentable weight and the phrase, recitations directed to the operation/using of the device (e.g., when device is in use/application), do not affect the structure of the device and therefore has no bearing on the construction of the final product.
For purposes of expediting prosecution, Examiner suggests modifying “when viewed from a longitudinal direction thereof” to – in a longitudinal direction thereof --. 
Examiner's Note	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 10 AM - 2 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875